ORDER
PER CURIAM.
Cornell Gaston (“Gaston”) appeals from the Labor and Industrial Relations Commission’s (the “Commission”) determination that he was disqualified from receiving unemployment benefits because he committed misconduct in connection with his employment at ROHA USA, LLC. On appeal, Gaston argues the Commission erred in concluding he committed misconduct because the Commission impermissi-bly put the burden on him to prove that the errors he was accused of were actually caused by him. Gaston also contends the Commission erred in concluding he committed misconduct because the decision was not based on competent and substantial evidence. We have reviewed the briefs of the parties and the record on appeal, and we find the Commission did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).